PER CURIAM.
The court has carefully considered the record on appeal, all the issues raised, and the brief and oral argument of the Mar-shalls.1 From such consideration, we find that the trial court did not abuse its discretion in granting summary judgment for Paul and Barbara Bennett and Robert F. Lamons, Jr., Esquire. See Neil v. South Florida Auto Painters, Inc., 397 So.2d 1160 (Fla. 3d DCA 1981).
Accordingly, the judgment below is ad-firmed.

. The Bennetts and Mr. Lamons failed to file an answer brief and were precluded from argument.